Exhibit 10.18


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.








AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT






Dated as of December 20, 2019






by and between






GREENSKY, LLC






and






FIFTH THIRD BANK, NATIONAL ASSOCIATION




--------------------------------------------------------------------------------



AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT


THIS AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT (this “Loan Origination
Agreement”) is dated as of December 20, 2019 (the “Effective Date”), by and
between GREENSKY, LLC, a Georgia limited liability company (including its direct
and indirect subsidiaries, “Servicer”), and FIFTH THIRD BANK, NATIONAL
ASSOCIATION, a nationally -chartered, FDIC-insured bank (“Lender”). As used
herein, “Party” shall mean Servicer or Lender, as applicable, and “Parties”
shall mean both Servicer and Lender.
W I T N E S S E T H:
WHEREAS, the Parties entered into that certain Loan Origination Agreement dated
August 25, 2016, as amended by amendments 1-9 to the Loan Origination Agreement
(the Loan Origination Agreement together with all amendments, is collectively,
the “Original Loan Origination Agreement”);
WHEREAS, the Parties desire to amend and restate the Original Loan Origination
Agreement in its entirety;
WHEREAS, Servicer is in the business of providing clerical, ministerial, and
administrative services and a technology platform to lenders in connection with
lenders originating consumer loans, primarily through a network of Program
Merchants and Sponsors (as defined herein) (the “GreenSky® Program”); and
WHEREAS, the GreenSky® Program is a lending program administered by Servicer on
behalf of federally-insured, federal and state chartered lenders participating
in the GreenSky® Program; and
WHEREAS, Lender currently participates in the GreenSky® Program by extending
such loans directly to the customers of the Program Merchants and Sponsors on
the terms provided in the Original Loan Origination Agreement and such loans are
serviced by Servicer pursuant to that certain Servicing Agreement dated as of
August 25, 2016 between the Parties, as previously amended from time to time
(the “Original Servicing Agreement”);
WHEREAS, the Parties desire that this Loan Origination Agreement amends and
restates the Original Loan Origination Agreement, that Lender shall continue to
participate in the GreenSky® Program by making Loans (as hereinafter defined) to
eligible customers of Program Merchants and Sponsors on the terms provided for
herein and that all Loans made under and pursuant to the Original Loan
Origination Agreement shall be governed by and subject to this Loan Origination
Agreement; and
WHEREAS, contemporaneous herewith, Servicer and Lender are entering into an
Amended and Restated Servicing Agreement of even date herewith (as hereinafter
amended, the “Servicing Agreement”), which amends and restates the Original
Servicing Agreement, and the Parties desire and acknowledge that all Loans made
under and pursuant to the Original Loan Origination Agreement or this Loan
Origination Agreement shall be governed by and subject to the Servicing
Agreement.
2

--------------------------------------------------------------------------------



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and between Servicer
and Lender as follows:
ARTICLE 1
DEFINITIONS
Section 1.01. Definitions. Capitalized terms used herein or in any certificate
or document made or delivered pursuant hereto shall have the following meanings:
“ACH Account” shall have the meaning given to such term in the Servicing
Agreement.
“Affiliate” shall mean, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” shall mean the power to direct
the management and policies of a Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have the meanings correlative to the foregoing.
“AML Laws” shall have the meaning given to such term in Section 5.01(a)(iv).
“AML Program” shall have the meaning given to such term in Section 5.01(a)(iv).
“Borrower” shall mean, with respect to any Loan, the Person or Persons obligated
to make payments with respect to such Loan.
“Business Day” shall mean a day that Lender is open for business and excluding
Saturdays, Sundays and legal holidays.
“Commitment Amount” shall have the meaning set forth in Section 2.01(a).
“Confidential Information” shall mean (a) all non-public personal information,
(b) all documents, materials, data, and/or information in whatever form or
format (including without limitation electronic media) that relates to Loans
originated under this Loan Origination Agreement or services provided under the
Servicing Agreement or that relates to the business systems, practices,
know-how, documents, reports, plans, proposals, forecasts, personnel, policies,
training materials, complaints, or business continuity plans of the disclosing
party and that is not generally known to the public, and (c) information that
the disclosing party designates in writing as confidential or proprietary
information or that the receiving party has reasons to know is confidential or
proprietary information. Notwithstanding the foregoing, the following shall not
constitute Confidential Information: (i) information that the receiving party is
required by Law or Governmental Authority to disclose, provided that such
disclosure is limited to disclosing only the reasonably required information in
the manner required, (ii) information that otherwise becomes public other than
as a result of action by the receiving party, and (iii) information that the
receiving party can demonstrate that it developed without reference to the
information received from the disclosing party.
3

--------------------------------------------------------------------------------



“Credit Policy” shall mean the credit policy adopted by Lender as set forth in
Schedule A.
“Default” shall mean (i) any breach or violation of, default under,
contravention of, or conflict with, any contract, Law, Order, or Permit, (ii)
any occurrence of any event that with the passage of time or the giving of
notice or both would constitute a breach or violation of, default under,
contravention of, or conflict with, any contract, Law, Order, or Permit, or
(iii) any occurrence of any event that with or without the passage of time or
the giving of notice would give rise to a right of any Person to exercise any
remedy or obtain any relief under, terminate or revoke, suspend, cancel, or
modify or change the current terms of, or renegotiate, or to accelerate the
maturity or performance of, or to increase or impose any liability under, any
contract, Law, Order, or Permit.
“Dissolution Event” shall have the meaning set forth in Section 6.04.
“External AML Compliance Review” shall have the meaning given to such term in
Section 5.01(a)(iv).
“Governmental Authority” shall mean any federal, state or local governmental or
regulatory authority, agency, court, tribunal, commission or other regulatory
entity asserting jurisdiction over either Party or the activities of either
Party.
“Law” shall mean any code, law (including common law), ordinance, regulation,
reporting or licensing requirement, rule, or statute applicable to a Person or
its assets, liabilities, or business, including those promulgated, interpreted
or enforced by any Governmental Authority.
“Lender” shall have the meaning set forth in the Recitals hereto.
“Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, or any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing.
“Loan” shall mean a loan originated pursuant to this Loan Origination Agreement
and other loans acquired by Lender where Lender and Servicer agree in writing
that such loans shall be treated as Loans under this Loan Origination Agreement,
together with any amounts, including interest, fees and other charges, generated
with respect thereto.
“Loan Origination Agreement” shall mean this Loan Origination Agreement and the
schedules hereto and all amendments hereto or thereto.
“Lockbox” shall have the meaning given to such term in the Servicing Agreement.
[*****]
4

--------------------------------------------------------------------------------



“Noncompliance Event” shall have the meaning given to such term in Section 5.03.
“OFAC list” shall have the meaning given to such term in Section 5.01(a)(iv).
“Order” shall mean any administrative decision or award, decree, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency, or Governmental Authority.
“Outstanding Balance” shall mean, as of any specified date, the face value of a
Loan plus the amount of any interest, fees or other amounts due under or with
respect to such Loan minus any payments, credits, or other amounts credited
against such Loan, all as contemplated by the Servicing Agreement.
“Performance Fee” shall have the meaning given to such term in the Servicing
Agreement.
“Performance Termination Event” shall have the meaning given to such term in
Section 6.02.
“Performance Threshold” shall mean the annualized monthly Portfolio Credit
Losses as a percentage of the aggregate Outstanding Balances of all Loans
measured at month-end on a rolling three months basis.
“Permit” shall mean any federal, state, local, and foreign governmental
approval, authorization, certificate, easement, filing, franchise, license,
notice, permit, or right to which any Person is a party or that is or may be
binding upon or inure to the benefit of any Person or its securities, assets, or
business.
“Person” shall mean any legal person, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
of any nature.
“Portfolio Credit Losses” shall mean, for each calendar month, an amount equal
to (a) the Outstanding Balance of all Loans (i) that, as of the last day of such
month, were past due by 4 or more monthly payments, or (ii) that, during such
month, Servicer charged off as a result of the sole Borrower or all co-Borrowers
(as applicable) being the subject of a bankruptcy or similar proceeding or
having died (it being agreed that such Loans much be charged off in respect of
the events described in this clause (ii) no later than the date required under
Federal Financial Institution Examination Counsel (FFIEC) guidelines), plus (b)
to the extent Lender is not otherwise compensated therefor, the portions of the
Outstanding Balance of all Loans that have been waived, compromised, settled or
forgiven during such month (other than for Loans that were previously included
in Portfolio Credit Losses pursuant to clause (a)). The foregoing language is
meant to align with ongoing practices since the inception of the relationship
between the Parties, and does not change the calculation of the “Monthly
Accounting” pursuant to the Servicing Agreement prior to the execution of this
Loan Origination Agreement. For the avoidance of doubt, in no event shall the
Portfolio Credit Losses for a particular month include any amounts that were
previously included in Portfolio Credit Losses for a prior month or for which
Lender was otherwise compensated.
5

--------------------------------------------------------------------------------



“Prime Rate” shall mean, as of any specified date, the “prime rate” as published
in the “Money Rates” table in The Wall Street Journal on such date. If more than
one prime rate is published in the “Money Rates” table, the highest of those
rates will be the Prime Rate for purposes of this Loan Origination Agreement. If
The Wall Street Journal ceases to publish a “Money Rates” table or if a prime
rate is no longer included in the rates published therein, Lender and Servicer
shall agree on a substitute that is a comparable index.
“Program Agreements” shall mean the agreements entered into from time to time
between Servicer (or its Affiliates) and Program Merchants under which Servicer
provides clerical, ministerial, and administrative services to Lenders in their
origination of loans for the benefit of Lender.
“Program Merchants” shall mean manufacturers, dealers, merchants, providers,
distributors, retailers, contractors and installers of goods and services that
have entered into Program Agreements to be authorized to participate in the
GreenSky® Program.
“Regulatory Termination Event” shall have the meaning given to such term in
Section 6.05.
“Servicer” shall have the meaning set forth in the Recitals hereto.
“Servicing Agreement” shall have the meaning set forth in the Recitals hereto.
“Servicing Fee” shall have the meaning given to such term in the Servicing
Agreement.
“Settlement Amount” shall mean the amounts advanced by Lender to Borrowers or on
behalf of Borrowers that constitute disbursements of Loans to Borrowers.
“Settlement Date” shall mean each Business Day on which Servicer notifies Lender
of a Settlement Amount as provided in Section 2.01(b)(i) below.
“Sponsors” shall mean sponsors of Program Merchants that refer Program Merchants
to participate in the GreenSky® Program.
“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.
“Underwriting Criteria” shall mean the underwriting standards adopted and
maintained by Lender for Loans reflected in Schedule A, as they may be amended
from time to time, (i) by agreement of the Parties, (ii) by Lender in response
to advice or comments received from a Governmental Authority upon 30 days
advance written notice to Servicer or (iii) by Lender to the extent required by
Law upon written notice to Servicer.
Section 1.02 Other Definitional Provisions.
(a) All terms defined in this Loan Origination Agreement shall have the defined
meanings when used in any certificate, notice, or other document made or
delivered pursuant hereto unless otherwise defined therein.
6

--------------------------------------------------------------------------------



(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Loan Origination Agreement shall refer to this Loan
Origination Agreement as a whole and not to any particular provision of this
Loan Origination Agreement; and section and schedule references contained in
this Loan Origination Agreement are references to sections and schedules to this
Loan Origination Agreement unless otherwise specified.
ARTICLE II
LOAN ORIGINATION RIGHTS & OBLIGATIONS
Section 2.01 Loan Origination Obligations.
(a) Origination of Loans.
(i) GreenSky® Program. As program administrator of the GreenSky® Program,
Servicer shall use commercially reasonable efforts to maintain and develop the
network of Program Merchants participating in the GreenSky® Program as a source
for Loans to be made by Lender pursuant to this Loan Origination Agreement.
(ii) GreenSky® Program Merchant and Sponsor Credentialing and Monitoring.
Servicer will credential its Program Merchants and Sponsors according to its
customary practices, will make available to Program Merchants periodic guidance
and training regarding consumer disclosure standards for the GreenSky® Program,
will monitor and review consumer complaints that it receives (and the resolution
thereof), and, where it deems appropriate, terminate relationships with Program
Merchants and Sponsors when Program Merchants and Sponsors have not complied
with applicable Laws or the GreenSky® Program and have failed to resolve such
non-compliance to Servicer’s satisfaction or as Servicer otherwise deems
appropriate in order to maintain the integrity of the GreenSky® Program.
(iii) Commitment Amount.
(A) Subject to the terms and conditions hereof, and at a pace as agreed  upon by
Lender and Servicer, Lender will fund Loans originated as part of the GreenSky®
Program that meet the Underwriting Criteria up to a revised Commitment Amount of
[*****] dollars ($[*****]) in aggregate outstanding principal balances held on
Lender’s balance sheet at any time.
(B) [*****]
(C) [*****]
(D) The Commitment Amount may be further increased by written agreement between
the Parties.
(iv) Loan Terms. Each Loan shall include an interest rate, loan term, repayment
and other terms consistent with Schedule A and shall be evidenced by
7

--------------------------------------------------------------------------------



Lender’s loan agreement substantially in the form attached hereto as Schedule C
and other customary documentation consistent with Lender’s lending practices.
(v) Servicer and Lender shall comply with all of the terms, conditions and
provisions of Schedule A, Schedule A-1, and Schedule A-2, including, without
limitation, those related to Portfolio Concentration Limits and the Portfolio
Concentration Escrow Account, which are incorporated by reference herein and
made a part hereof.
(vi) Loans will not be made under Lender’s credit policy for customers of
Program Merchants who conduct their business solely through online channels,
unless and until Lender consents in writing to the inclusion of such Loans.
(b) Settlement Procedure.
(i) No later than 12:00 noon (Eastern time) each Business Day, the “Settlement
Date,” Servicer, by electronic transmission, shall provide Lender’s designee
with a report setting forth the calculation of the Settlement Amount and the
payees thereof, which may be a disbursement account from which further payments
are to be made. The Settlement Amount shall be paid by Lender by wire transfer,
ACH or direct deposit to an account designated in writing by an authorized
officer of Servicer no later than 4:00 p.m. (Eastern time), unless Servicer is
late in notifying Lender of the Settlement Amount due on the Settlement Date, in
which case Lender shall use all commercially reasonable efforts to send the
Settlement Amount within the time period set forth above or as soon thereafter
as possible, but no later than 5:00 p.m. (Eastern time) of the next Business Day
following such Lender’s receipt of notice from Servicer.
(ii) All amounts paid on the Loans by Borrowers shall be deposited into the
Lockbox or the ACH Account, as applicable, and shall be disbursed therefrom in
accordance with the terms and procedures set forth in the Servicing Agreement.
In the event that Servicer shall at any time receive any other payment with
respect to any Loan from a Borrower, Servicer shall promptly forward such amount
into the Lockbox.
(c) GreenSky® Program Accounts. From time to time, Servicer may arrange for one
or more financial institutions (reasonably acceptable to Lender), to act as a
custodian or nominee to hold certain of the accounts contemplated by this Loan
Origination Agreement or the Servicing Agreement, and, in such event, Lender
agrees to enter into customary agreements with Servicer and such financial
institutions in furtherance thereof, on terms mutually agreeable to the Parties
and such financial institutions.
Section 2.02 Dispute over Settlement Amount.
(a) In the event Lender disputes the accuracy of the Settlement Amount provided
by Servicer, Lender promptly shall notify Servicer, but such notice shall not
affect Lender’s obligation for timely payment of the Settlement Amount as
provided by Servicer, unless the Settlement Amount would cause the aggregate
outstanding principal balances to exceed the Commitment Amount. Payment of any
Settlement Amount shall not constitute a waiver by Lender of the right to
dispute the accuracy of such Settlement Amount, and any such dispute shall be
resolved promptly.
8

--------------------------------------------------------------------------------



(b) In the event it is determined that Lender was correct in disputing the
accuracy of the Settlement Amount for a given day, Servicer promptly shall remit
to Lender the overpayment amount due Lender with interest thereon computed at
the per annum rate equal to the Prime Rate in effect on the date the Settlement
Amount was paid.
Section 2.03 Improper Loans. As Lender’s non-exclusive remedy, Servicer shall
immediately reimburse the Lender for any Loan found to be improperly (under the
terms of this Loan Origination Agreement) or illegally (including for
non-compliance with any Law) originated, including Loans that do not comply with
Lender’s Underwriting Criteria (other than a failure to comply with [*****] for
which the remedies are otherwise specified in this Agreement), by paying Lender
an amount equal to the Outstanding Balance of such Loan (except to the extent
that Lender previously has been paid for the receivable attendant to such Loan
pursuant to the Servicing Agreement or otherwise). In addition, [*****]. Lender
shall remain the lender of record for, and continue to own any such Loan
referred to in this Section 2.03, unless (a) the Loan is assigned to another
lender in the GreenSky® Program or other designee of Servicer or (b) the Loan
fails to comply with applicable Law (including, without limitation, regulatory
requirements applicable to Lender).
Section 2.04 Allocation of Loans. [*****]
Section 2.05 Portfolio Data. Notwithstanding anything to the contrary contained
in this Loan Origination Agreement, but subject to applicable Law, Servicer may
share any portfolio data associated with the Loans that does not contain
personal identifying information of a Borrower and does not identify Lender by
name with the Program Merchants and Sponsors, potential and actual financing
sources and investors for Servicer’s business, Servicer’s business partners and
professional advisors. Any such disclosure shall be made in compliance with any
applicable Consumer Lending Laws (as defined herein).
Section 2.06 Intent of Parties. The Loans shall at all times be the property of
Lender and at no point shall Servicer have an ownership interest therein nor
shall Lender be deemed to be a lender to Servicer. Notwithstanding the
foregoing, in the event and to the extent that Servicer is deemed to have an
ownership interest in any Loans (as a result of the Uniform Commercial Code or
otherwise), Servicer hereby grants to Lender a security interest in all of its
right, title and interest, whether now existing or hereafter acquired, in, to
and under such Loans and the proceeds thereof.
Section 2.07 Non-Exclusivity. Lender understands and agrees that the customer
relationships with the Borrowers established as a result of Lender’s
participation in the GreenSky® Program are non-exclusive to Lender (and Servicer
shall have the right to market other products and services to Borrowers based
upon a Loan or the Borrower’s application for a Loan, subject to compliance with
the Gramm-Leach-Bliley Act (Regulation P) to the extent applicable and all other
applicable Laws). During the term of this Loan Origination Agreement, Lender
agrees not to solicit Borrowers for the express purpose of refinancing a Loan
originated under the GreenSky® Program. Servicer is prohibited from soliciting,
marketing or otherwise communicating with or encouraging any Borrower to
refinance any Loan with anyone other than Lender and as specifically approved by
Lender. For the purpose of clarification, any restrictions contained in this
Agreement shall have no effect on: (i) any customer relationships by and
9

--------------------------------------------------------------------------------



between Lender and a Borrower established independently of the GreenSky®
Program, (ii) existing banking or lending relationships between Lender and a
Borrower or a banking or lending relationship that arises in the future, whether
or not solicited by Lender as part of a solicitation of Borrower by Lender,
(iii) by means of any general solicitation for Lender products or services not
specifically targeted at Borrowers, (iv) non-credit related services and
products offered from time to time by Lender, or (v) any solicitation of
Borrowers who participate in GreenSky® Program Loans as a result of Merchant
Referrals. Lender agrees that Borrowers may be solicited for other products or
services in connection with the GreenSky® Program, and Lender will share
information with Servicer for such purposes based on the written instruction of
the Borrower to Lender to share nonpublic financial information with Servicer.
Section 2.08 Exclusive Program. Lender agrees that, by participating in the
GreenSky® Program, neither it nor its Affiliates will provide Program Merchants
and Sponsors with close-end loan customer financing for goods or services
offered by Program Merchants and Sponsors other than pursuant to this Loan
Origination Agreement during [*****].
Section 2.09 Information Sharing. “Personal Information” is defined as
information that identifies, relates to, describes, is capable of being
associated with, or could reasonably be linked, directly or indirectly, with a
particular consumer or household. Personal Information includes, but is not
limited to, the following:
–Identifiers such as real name, alias, unique personal identifier, online
identifier Internet Protocol address, email address, account name, social
security number, driver’s license number, passport number, or similar
identifiers;
–Protected class designations;
–Transaction information, including records of personal property, products or
services purchased, obtained, or considered, or other purchasing or consuming
histories or tendencies;
–Biometric information;
–Internet or other electronic network activity information, such as browsing
history, search history, and information regarding consumer’s interaction with
websites, applications or advertisements;
–Geo-location data;
–Professional or employment related information;
–Educational information;
–Inferences drawn from any profile created based on the above information, such
as consumer’s preferences, attitudes, abilities, predispositions, behaviors,
etc.
Servicer certifies that it understands the restrictions regarding the use of
Personal Information and will comply with them and any applicable Laws,
including the California Consumer Privacy Act (“CCPA”) and the
Gramm-Leach-Bliley Act (“GLBA”). Servicer shall not collect, process, sell, or
disclose Personal Information other than in compliance with the Gramm Leach
Bliley Act and its implementing regulations.
Subject to the restrictions above and as permitted by GLBA and the CCPA (to the
extent applicable), Lender agrees to share Borrower information with Program
Merchants, Sponsors and other financial institutions participating in the
GreenSky® Program, including, but not
10

--------------------------------------------------------------------------------



limited to, for the purposes of: (i) effecting, administering, and enforcing a
loan or other transaction requested or authorized by such Borrower; (ii)
protecting against or preventing actual or potential fraud, unauthorized
transactions, claims, or other liability; or (iii) sharing such information with
persons holding a legal or beneficial interest relating to such Borrower. To
facilitate such information sharing, Lender directs Servicer, as its agent, and
subject to oversight and control by Lender, to share such information with such
third parties for the purposes described in this Section 2.09.
Section 2.10 Agency. Notwithstanding anything to the contrary in this Loan
Origination Agreement or any other agreement between the Parties, Lender
appoints Servicer as Lender’s agent for purposes of the Services, including,
without limitation, with respect to the transmission or receipt of funds on
behalf of Lender as contemplated by this Loan Origination Agreement or the
Servicing Agreement.
ARTICLE III
INDEMNIFICATION AND DAMAGES
Section 3.01 Damages. Subject to Section 3.03, each Party shall be entitled to
all monetary and equitable relief awarded to them by an arbitrator or, if
applicable, a court, for a breach by the other Party of its representations,
warranties, covenants or other agreements contained in this Loan Origination
Agreement.
Section 3.02 Indemnification. To the fullest extent permitted by law, each Party
hereby agrees to indemnify, defend and hold harmless the other Party, its
affiliates, officers, directors, managers, employees, and agents (collectively,
“indemnified parties”) from and against any and all losses, liabilities, claims,
demands, damages, penalties, fines costs and expenses (including actual,
reasonable attorneys’ fees and disbursements) of every, kind, nature and
description (“Damages”) sustained or incurred by the indemnified parties, or any
of them, that arise out of or relate to: (i) any breach by the indemnifying
Party of any representation, warranty or covenant applicable to such Party; (ii)
any gross negligence, willful misconduct or bad faith by the indemnifying Party
in connection with this Loan Origination Agreement, or the transactions
contemplated herein; and (iii) any failure by the indemnifying Party to comply
with applicable Laws. Without limiting the foregoing, Servicer hereby agrees to
indemnify, defend and hold harmless Lender and its indemnified parties from and
against any Damages that arise out of or relate to the failure of Servicer, its
agents or subcontractors to obtain and maintain any licenses or permits required
by any Governmental Authority pursuant to any Governmental Requirements to be
obtained or maintained by Servicer, its agents or subcontractors in connection
with the services described in this Agreement. In addition, to the extent
commercially practical, Servicer will enforce the contractual provisions of any
Program Merchant Agreement affording indemnification or other similar rights for
the benefit of Servicer or Lender, as applicable.
Section 3.03 Types of Damages. Notwithstanding the foregoing, or any breach of
contract or other remedies provided for under applicable Law, in no event shall
either Party, or any of their respective affiliates, officers, directors,
managers, employees, or agents be liable for any indirect, incidental, special,
punitive, exemplary or consequential damages of any type whatsoever, including
without limitation lost profits (even if advised of the possibility thereof)
11

--------------------------------------------------------------------------------



arising in any way from the transactions contemplated hereunder, except insofar
as (a) the Performance Fee and Servicing Fee may be deemed to embody these types
of damages, or (b) such damages have been determined by a court of competent
jurisdiction to be owed to an unrelated third party. The foregoing limitation
shall not limit any liabilities, obligations or recoveries pursuant to the
Servicing Agreement or of the obligation of the Servicer to repurchase Loans
pursuant to Section 2.03 hereof.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01 Representations and Warranties of Servicer. As of the date hereof
and as of each Settlement Date, Servicer hereby represents and warrants to, and
agrees with, Lender that:
(a) Organization. Servicer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Georgia.
Servicer shall be entitled, however, to convert into a Georgia or Delaware
corporation.
(b) Capacity; Authority; Validity. Servicer has all necessary company power and
authority to enter into this Loan Origination Agreement and to perform all of
the obligations to be performed by it under this Loan Origination Agreement.
This Loan Origination Agreement and the consummation by Servicer of the
transactions contemplated hereby have been duly and validly authorized by all
necessary company action on the part of Servicer, and this Loan Origination
Agreement has been duly executed and delivered by Servicer and constitutes the
valid and binding obligation of Servicer, enforceable against Servicer in
accordance with its terms (except as such enforceability may be limited by
equitable limitations on the availability of equitable remedies and by
bankruptcy and other laws affecting the rights of creditors generally).
(c) Conflicts; Defaults. Neither the execution and delivery of this Loan
Origination Agreement by Servicer nor the consummation of the transactions
contemplated by this Loan Origination Agreement by Servicer will (A) conflict
with, result in the breach of, constitute a default under, or accelerate the
performance required by, the terms of any contract, instrument or commitment to
which Servicer is a party or by which Servicer is bound, including without
limitation, any Program Agreement, (B) violate the governing documents of
Servicer, (C) result in the creation of any lien, charge or encumbrance upon any
of the Loans (except pursuant to the terms hereof), (D) require the consent or
approval under any judgment, order, writ, decree, permit or license to which
Servicer is a party or by which it is bound, or (E) require the consent or
approval of any other party to any contract, instrument or commitment to which
Servicer is a party or by which it is bound.
(d) Litigation. There is no claim, or any litigation, proceeding, arbitration,
investigation or controversy pending, to which Servicer is a party, or by which
it is bound, which materially adversely affects Servicer’s ability to consummate
the transactions or obligations contemplated. In addition, to the best of
Servicer’s knowledge, no such claim, litigation, proceeding, arbitration,
investigation or controversy has been threatened or is contemplated, and
12

--------------------------------------------------------------------------------



no facts exist which would provide a basis for, any such claim, litigation,
proceeding, arbitration, investigation or controversy. Servicer shall promptly
notify Lender in writing if any such claim, litigation, proceeding, arbitration,
investigation or controversy is pending.
(e) No Consent; Etc. No consent of any Person (including without limitation any
member or creditor of Servicer) and no consent, license, permit or approval or
authorization or exemption by notice or report to, or registration, filing or
declaration with, any Governmental Authority is required (other than those
previously obtained) in connection with the execution or delivery of this Loan
Origination Agreement by Servicer, the validity of this Loan Origination
Agreement with respect to Servicer, the enforceability of this Loan Origination
Agreement against Servicer, the consummation by Servicer of the transactions
contemplated hereby or the performance by Servicer of its obligations hereunder,
except insofar as the absence thereof would not result in a materially adverse
impact on Servicer, Lender or the Loans.
(f) No Material Adverse Effect. No event has occurred and is existing which
would have a material adverse effect on the financial condition or operations of
Servicer or its ability to perform its obligations hereunder.
(g) Compliance with Law. Servicer has complied with and will comply with, and
each such Loan complies with, in all material respects, all applicable Laws,
rules or regulations applicable thereof, including, without limitation, all Laws
related to truth-in-lending, fair credit billing, fair lending, fair credit
reporting, usury, equal credit opportunity, fair credit collection practices and
privacy, unfair, deceptive, abusive act or practice, and all other consumer
protection Laws and the Bank Secrecy Act, USA PATRIOT Act (including Consumer
Identification Program (“CIP”)) requirements and suspicious activity reporting,
and OFAC verification (including all rules and regulations now or hereafter
promulgated by, as applicable, the Federal Reserve Bank, Office of the
Comptroller of the Currency, the Consumer Financial Protection Bureau, the
Federal Deposit Insurance Corporation or any other Governmental Authority, in
each case, whether or not having the force of law) (such Laws relating to or
regulating consumer loans and finance sometimes referred to herein as “Consumer
Lending Laws”), Orders, judgments, injunctions, decrees or awards to which it is
subject and that, each as applicable, relate in any way to this Loan Origination
Agreement or the performance by Servicer of its obligations hereunder, each as
applicable. The Loans were originated, made, and are at all time being serviced
substantially in accordance with those customary origination, servicing and
collection practices of prudent lending institutions that originate, make and/or
service loans of the same type as the Loans and in any event in accordance with
all applicable Laws (including all Consumer Lending Laws). Servicer has in
effect all Permits necessary for it to own, lease, or operate its assets and to
carry on its business in all material respects as now conducted, and such
Permits are in full force and effect, and there has occurred no Default under
any such Permit. Servicer is not in receipt of any written notification or
communication from any Governmental Authority: (i) asserting that Servicer is
not in compliance with any of the Laws or Orders that such Governmental
Authority enforces where such noncompliance would have a materially adverse
effect on Servicer’s ability to perform its obligations hereunder, (ii)
threatening to revoke any Permits that are material to Servicer’s performance of
its obligations hereunder, or (iii) requiring Servicer to enter into or consent
to the issuance of a cease and desist order, consent order, formal agreement,
directive, commitment, or memorandum of understanding, or to adopt any board
resolution or similar undertaking, which restricts the conduct of its business
in a
13

--------------------------------------------------------------------------------



manner that would have a materially adverse effect on the ability of Servicer to
perform its obligations hereunder.
(h) Enforceability. This Loan Origination Agreement constitutes a legal, valid,
and binding obligation of Servicer enforceable against Servicer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally or
general principles of equity.
(i) Ownership. Except as otherwise provided herein, upon the funding of a Loan
by Lender, Lender shall have full right, title and interest in each such Loan
free and clear of all Liens or other encumbrances other than those imposed as a
result of Lender’s own actions. If this Loan Origination Agreement does not
create a valid ownership interest in Lender of the Loans, it constitutes a grant
of a “security interest” (as defined in the UCC) in such property to Lender to
secure all obligations owed by Servicer to Lender under this Loan Origination
Agreement and the Servicing Agreement, which is enforceable upon execution and
delivery of this Loan Origination Agreement. Servicer agrees to cooperate as
Lender may reasonably request in filing financing statements, or, upon Lender’s
reasonable request, to make such other filings or execute such other assignments
or collateral assignments as may be necessary or appropriate to perfect Lender’s
security interest in the Loans and/or reflect Lender’s outright ownership of the
Loans.
(j) Accuracy of Information. Assuming the accuracy of the information provided
by Borrowers, all information and documentation relating to the Loans submitted
to Lender by Servicer pursuant to this Loan Origination Agreement is true and
correct in all material respects and accurately reflects the status of each Loan
and the indebtedness to which such documentation relates. Servicer has obtained
a credit report from Trans Union, LLC, Experian Information Solution, Inc. or
Equifax Inc. for each Borrower and has not identified any material
inconsistencies between such report and the Borrower’s Loan application that
have not been resolved. Servicer has reviewed all of the documents contained in
the loan files and has made customary inquiries to confirm the accuracy of the
representations set forth therein (other than representations regarding stated
income).
(k) Compliance with Underwriting Criteria. Each Borrower, and each Loan made to
each Borrower, complies with the Underwriting Criteria (and, for purposes of
making this representation), the Servicer assumes the risk, among others, that
the information provided by the applicable Borrower is true and accurate in all
respects, other than stated income, and otherwise assumes all risk of fraud).
(l) Documentation/Due Execution. Each loan file for each Loan (which may be
electronic) contains the credit agreement, all underwriting documents, all
collection notes, and all formal correspondence and notices and shall otherwise
contain all such information and documentation as required under applicable Laws
for the Lender to fund and maintain a given Loan made hereunder. In addition to
the loan files, Servicer will maintain proof of the delivery and content of any
required disclosures under applicable Law for a Loan. Such loan files shall be
maintained by the Servicer in a manner consistent with these practices of a
prudent lending institution. Servicer warrants that the credit agreement and all
other instruments that evidence any Loan have been duly executed by the
applicable Borrower with respect thereto. Further, for
14

--------------------------------------------------------------------------------



each Loan assigned to or from Lender, Servicer shall provide appropriate
documentation of such assignment on a monthly basis.
(m) Loan Documents. The promissory notes and agreements evidencing the Loans are
genuine, and each is the legal, valid and binding obligation of the related
Borrower, enforceable in accordance with its terms subject to the effect and
applicability of bankruptcy, insolvency, fraudulent conveyance, reorganization
moratorium and other laws now or hereinafter in effect which relate to or
limited creditors’ rights generally or the effect and applicable of general
principles of equity, whether considered in a proceeding in equity or at Law;
provided however, that the foregoing is not a representation with respect to the
collectability of the Loans.
(n) No Adverse Selection. The selection of the Loans to allocate to Lender was
not knowingly made by Servicer in a manner to adversely affect the interests of
Lender.
(o) No Fraudulent Activity; Negligence. No fraudulent activity, negligence or
similar occurrence with respect to any Loan has taken place on the part of the
Servicer or any third party involved in the services contemplated by this Loan
Origination Agreement to whom Servicer subcontracted any of its obligations
hereunder. Servicer represents and warrants that the true identity of each
Borrower was ascertained in order to avoid dealing with persons committing
identity theft or other forms of fraudulent activity. Servicer has established
and maintains a customer identification program and a suspicious activity
reporting program in material compliance with Applicable Law, including the
requirements of 31 CFR 1020.220 and 31 CFR Part 103, and has performed its
customer identification program with respect to each applicant and Borrower.
Servicer acknowledges that Lender will rely on the performance of Servicer for
Lender’s customer identification program. Servicer will retain for 6 years after
a Loan is repaid and deliver to Bank upon request the applicant or Borrower’s
name, physical address, social security number and date of birth obtained
pursuant to such customer identification procedures; a description of the
methods and the results of any measures undertaken to verify the identity of the
applicant or Borrower and a description of the resolution of any substantive
discrepancy discovered when verifying the identifying information obtained. Upon
Lender’s request, Servicer will certify annually to Lender that Servicer has
implemented Servicer’s customer identification program with respect to each
Borrower.
Section 4.02 Representations and Warranties of Lender. As of the date hereof and
as of each Settlement Date, Lender hereby represents and warrants to, and agrees
with, Servicer that:
(a) Organization. Lender is a nationally-chartered, FDIC-insured bank duly
organized, validly existing and in good standing under the laws of the United
States and the State of Ohio.
(b) Capacity; Authority; Validity. Lender has all necessary power and authority
to enter into this Loan Origination Agreement and to perform all of the
obligations to be performed by it under this Loan Origination Agreement. This
Loan Origination Agreement and the consummation by Lender of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of Lender, and this Loan Origination Agreement has been duly
executed and delivered by Lender and constitutes the valid and binding
obligation of Lender and is enforceable against Lender in accordance with its
terms (except as such
15

--------------------------------------------------------------------------------



enforceability may be limited by equitable limitations on the availability of
equitable remedies and by bankruptcy and other laws affecting the rights of
creditors generally).
(c) Conflicts; Defaults. Neither the execution and delivery of this Loan
Origination Agreement by Lender nor the consummation of the transactions
contemplated by this Loan Origination Agreement by Lender, will (A) conflict
with, result in the breach of, constitute a default under, or accelerate the
performance provided by the terms of any contract, instrument or commitment to
which Lender is a party or by which it is bound, (B) violate the certificate of
incorporation or bylaws, or other equivalent organizational document of Lender,
(C) require any consent or approval under any judgment, order, writ, decree,
permit or license to which Lender is a party or by which it is bound, or (D)
require the consent or approval of any other party to any contract, instrument
or commitment to which Lender is a party or by which it is bound.
(d) Litigation. There is no claim, or any litigation, proceeding, arbitration,
investigation or controversy pending, to which Lender is a party or by which it
is bound, which materially adversely affects Lender’s ability to consummate the
transactions contemplated hereby.
(e) No Consent, Etc. No consent of any Person (including without limitation any
stockholder or creditor of Lender) and no consent, license, permit or approval
or authorization or exemption by notice or report to, or registration, filing or
declaration with, any Governmental Authority is required (other than those
previously obtained) in connection with the execution or delivery of this Loan
Origination Agreement by Lender, the validity of this Loan Origination Agreement
with respect to Lender, the enforceability of this Loan Origination Agreement
against Lender, the consummation by Lender of the transactions contemplated
hereby, or the performance of Lender of its obligations hereunder, except
insofar as the absence thereof would not result in a materially adverse impact
on Lender, Servicer, or the Loans.
(f) Compliance with Laws. The Underwriting Criteria and Credit Policy are
consistent with Lender’s lending authority under state and federal law, and
Lender shall notify Servicer immediately of any change to such lending
authority. Lender’s deposits are insured by the Federal Deposit Insurance
Corporation and Lender has in effect all Permits necessary for it to own, lease,
or operate its assets and to carry on its business in all material respects as
now conducted, and such Permits are in full force and effect, and there has
occurred no Default under any such Permit. Lender is not in receipt of any
written notification or communication from any Governmental Authority (i)
asserting that Lender is not in compliance with any of the Laws or Orders that
such Governmental Authority enforces where such noncompliance would have a
materially adverse effect on Lender’s ability to perform its obligations
hereunder, (ii) threatening to revoke any Permits that are material to Lender’s
performance of its obligations hereunder, or (iii) requiring Lender to enter
into or consent to the issuance of a cease and desist order, consent order,
formal agreement, directive, commitment, or memorandum of understanding, or to
adopt any board resolution or similar undertaking, which restricts materially
the conduct of its business or in any manner relates to capital adequacy, credit
or reserve policies or management that would have a materially adverse effect on
the ability of Lender to perform its obligations hereunder.
Section 4.03 Notice of Breach. Upon discovery by either Servicer or Lender of a
breach of any of the representations and warranties set forth in this Article
IV, the Party
16

--------------------------------------------------------------------------------



discovering such breach shall give written notice to the other Party within 3
Business Days following such discovery.
ARTICLE V
COVENANTS
Section 5.01 Covenants of Servicer and Lender.
(a) Covenants of Servicer. Servicer hereby covenants and agrees to provide the
following services to the Lender and to take the following actions:
(i) Investigation. Servicer, on behalf of Lender, will obtain a credit report on
each Borrower from a nationally recognized credit bureau, and will maintain a
system that reviews both the Credit Application and such report for compliance
with the Underwriting Criteria and Credit Policy (and test such system
routinely, but no less than quarterly during the term of this Agreement).
(ii) Program Merchants Compliance. Servicer shall maintain policies and
procedures governing the selection of Program Merchants and the oversight of the
Program Merchants’ compliance with the GreenSky® Program, as currently set forth
in Servicer’s Merchant Underwriting Policy and Guidelines and Merchant
Management Guidelines (as such policies may be amended, restated or superseded
from time to time in Servicer’s discretion). Servicer shall use commercially
reasonable efforts to enforce such policies and procedures and, if Servicer
determines that a Program Merchant is not in compliance with such policies and
procedures, Servicer shall take such action as Servicer deems appropriate to
remedy the non-compliance or to terminate Servicer’s relationship with the
Program Merchant. Servicer shall maintain reasonable records related to
Servicer’s actions as it relates to any such non-compliance by any Program
Merchant.
(iii) Documentation.
(a) Servicer, on behalf of Lender, will maintain a loan file for each Loan
(which may be electronic) that will contain all agreements evidencing the Loans,
all underwriting documents, all complaints and all collection notes. In addition
to the loan file, Servicer will maintain proof of the delivery and content of
any required disclosures under applicable Law for a Loan. Servicer will maintain
all necessary documentation to accurately and completely verify the ownership of
all Loans, including without limitation any assignments or transfers of such
Loans.
(b) Servicer will maintain, in accordance with generally accepted accounting
principles, true, complete and accurate accounting records related to its
performance of the services provided to lender pursuant to this Loan Origination
Agreement and the Servicing Agreement. Servicer shall maintain such books and
records for such period as is required by Servicer’s generally applicable
internal record retention policies, but not less than seven years or two years
after the repayment of the related Loan, whichever is longer.
17

--------------------------------------------------------------------------------



(iv) Anti-Money Laundering and High-Risk Program Merchants and Sponsors.
Servicer currently has and shall continue to maintain and enforce policies and
procedures (the “AML Program”) that meet industry standards for compliance with
all applicable anti-money laundering laws, including without limitation the Bank
Secrecy Act and the USA Patriot Act, as amended, and any similar applicable
Governmental Requirements (collectively “AML Laws”). In originating the Loans,
Servicer and any third parties involved in Lender’s origination of the Loans
will comply with the AML Program and the AML Laws. Without by implication
limiting the generality of the foregoing, Servicer and any third parties
involved in Lender’s origination of the Loans, on behalf of Lender, will conduct
the requisite due diligence in connection with the origination of the Loans and
the collection and verification of all Borrowers’ identification information for
the purpose of AML Laws using the non-documentary method under the AML Laws and
will make available to Lender (during normal business hours for inspection at
Servicer’s facility or as otherwise agreed by the Parties) sufficient
information to evidence such actions and identify the applicable Borrowers for
purpose of the recordkeeping requirements under applicable AML Laws. Servicer,
on behalf of Lender, shall take commercially reasonable steps to ensure that
each Borrower is not on any list maintained by the United States Treasury
Department’s Office of Foreign Assets Control (the “OFAC list”) of prohibited
persons, entities, or prohibited or restricted jurisdictions. Servicer’s
obligation to monitor Borrowers under this Section 5.01(a)(iv) shall include,
but is not limited to, initial and on-going monitoring of all participants in
the GreenSky® Program that make or receive disbursements or payments under the
GreenSky® Program. Upon request, Servicer shall provide documents and
information requested by Lender demonstrating Servicer’s compliance with the AML
Laws, including, but not limited to, customer information that was required to
be collected during any loan origination process. The Servicer shall share with
Lender the results of its most recent 2016 External AML Compliance Review
(subject to applicable disclosure restrictions with respect to such review and,
if required, Lender’s execution of non-reliance letters, and subject to such
results not being privileged) and shall have a third-party (such third party
shall be reasonably acceptable to Lender) compliance review performed to test
the AML Program’s sufficiency and compliance with AML Laws (the “External AML
Compliance Review”) at a frequency of no less than every 18 months. Servicer
shall share the results of the External AML Compliance Review with the Lender
(subject to applicable disclosure restrictions with respect to such review and,
if required, Lender’s execution of non-reliance letters, and subject to such
results not being privileged) and shall implement recommendations as agreed upon
between Servicer and Lender. In addition, in an effort to ensure that Servicer
provides Borrowers and potential Borrowers with the appropriate disclosures
required by AML Laws, Servicer shall include in all applicable applications,
disclosure materials or consumer contracts of Borrowers and potential Borrowers
of Lender (to the extent required by the AML Laws) the following language, in
substantially the same form and substance: “Important Information About
Procedures for Opening a New Account”. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. What this means for you: When you open an account,
we will ask for your name, address, date of birth, and
18

--------------------------------------------------------------------------------



other information that will allow us to identify you. We may also ask to see
your driver’s license or other identifying documents.” [*****]
(v) Reasonable Steps. With respect to each individual assigned by Servicer to
perform services for Lender, Servicer has taken, or will take, all commercially
reasonable steps: (a) to ensure that such individual has not been convicted of
any felony or aggravated misdemeanor and has not been banned from the business
of banking; (b) to verify that such individual, if performing services in the
United States, is eligible to work in the United States in accordance with all
applicable laws; and (c) to ensure that such individual is not on any OFAC list.
Servicer has taken, and will take, all commercially reasonable steps to ensure
that no entity to which Servicer subcontracts any work under this Loan
Origination Agreement or the Servicing Agreement is on the OFAC list. Servicer
represents that neither it, nor any of its owners (including without limitation
its shareholders, partners and members, as applicable), are on the OFAC list.
(vi) Ownership Interests. Servicer will not take any action inconsistent with
Lender’s ownership of the Loans, or grant, create, incur, assume or suffer to
exist any Lien (arising through or under Servicer) on, any Loan, whether now
existing or hereafter created, or any interest therein, and Servicer shall not
claim any ownership interest in the Loans and shall defend the right, title and
interest of Lender in, to and under the Loans, whether now existing or hereafter
created, against all claims of third parties claiming through or under Servicer.
(vii) SOC 1 Report. Annually, Servicer shall provide Lender with a SOC 1 Report
(Type II) issued in accordance with the Statement on Standards for Attestations
Engagements No. 16 (or the successor thereto) from a qualified audit firm that
is acceptable to Lender in its reasonable discretion and shall promptly correct
any material deficiencies identified therein.
(viii) Insurance Coverage. Servicer shall maintain the insurance coverage
described in Schedule B with a carrier rated “A VIII” or higher by A.M. Best or
that otherwise is reasonably acceptable to Lender, whose approval will not be
unreasonably withheld or delayed. Servicer will furnish a certificate of
insurance showing the required insurance is in force and satisfies this
requirement upon Lender’s request.
(ix) Backup Servicer. Servicer shall maintain a contractual arrangement with
Systems & Services Technologies, Inc. or another third-party service provider
who is reasonably acceptable to Lender, whose approval will not be unreasonably
withheld or delayed, to provide back-up services to Lender in the event Servicer
is unable to fulfill its servicing obligations under the Servicing Agreement.
(x) Audited Financial Statements. Servicer will provide Lender with its annual
audited financial statements within 120 days of the end of each fiscal year of
Servicer.
(xi) Official Records. Servicer shall maintain this Loan Origination Agreement
as a part of its official records.
19

--------------------------------------------------------------------------------



(xii) Information Security. As an initial condition to the funding of Loans
pursuant to the Original Loan Origination Agreement, Servicer cooperated with
Lender in the completion of Lender’s Security Checklist and Application Review
process and the results of the responses must be reasonably satisfactory to
Lender for Servicer to become an approved provider of Lender.
(xiii) Managing Litigation. For all litigation and/or threatened litigation or
regulatory action for which Lender is entitled to indemnification pursuant to
this Loan Origination Agreement or the Servicing Agreement, Servicer will fully
indemnify Lender as provided herein or therein, bear the costs of defense by
Servicer using counsel reasonably selected by Servicer and reasonably acceptable
to Lender and, if the matter involves a Borrower complaint related to a Loan,
Servicer will promptly place a provisional credit on such Loan account during
the pendency of the complaint to ensure that the Borrower is not adversely
impacted during the resolution of the complaint. To that end, Servicer may
choose to enforce the contractual provisions of any Program Merchant Agreement
affording indemnification or other similar rights for the benefit of Servicer or
Lender, as applicable. In the course of litigation management:
(a) Each Party will notify the other party pursuant to the terms of this Loan
Origination Agreement within 5 Business Days of becoming aware of (i) any
litigation, (ii) any threatened litigation asserted in writing by Borrower’s
legal counsel or (iii) regulatory complaint asserted in writing by a
Governmental Authority on behalf of a Borrower, in each case involving a Loan
(each, a “Complaint”), including but not limited to actions involving Loans that
solely name Merchants;
(b) Email delivery from Lender to Servicer shall constitute sufficient notice of
a Complaint, such that Servicer will be on notice to indemnify Lender and defend
it through any legal proceeding in accordance with the indemnification
provisions of this Loan Origination Agreement and the Servicing Agreement;
(c) Servicer shall schedule a meeting with Lender to discuss a Complaint within
5 Business Days of the notice described in clause (a) above. Prior to such
meeting, Servicer will research the Loan account and gather all related
correspondence and account records (records of account payments, loan documents,
etc.) and draft a short summary of the merits of the Complaint;
(d) Litigation Strategy. [*****]
(xiv) Identity Theft. To the extent applicable, Servicer represents and warrants
that it has developed and implemented written policies and procedures as
required by Section 114 of the Fair and Accurate Credit Transactions Act of 2003
(“FACT Act”) to detect, prevent, and mitigate the risk of identity theft in
connection with its provision of services and that these policies and procedures
are reviewed periodically and updated as necessary. Servicer further represents
and warrants that a component of its program is to identify red flags indicative
of possible identity theft. If Servicer identifies a red flag
20

--------------------------------------------------------------------------------



indicative of identity theft with respect to a Loan funded by Lender that cannot
be cleared pursuant to the written policies and procedures of Servicer, Servicer
will take all other appropriate steps to prevent or mitigate identity theft.
(xv) Prohibition Against Unfair, Deceptive or Abusive Act or Practices. Lender
is committed to treating prospective and existing customers in a manner that is
equitable, transparent, and consistent with customer protection laws and
regulations, including laws and regulations that prohibit unfair, deceptive or
abusive acts or practices, including, but not limited to those contained in
Sections 1031 and 1036 of Dodd-Frank (“UDAAP”). Servicer represents and warrants
that it has sufficient controls in place to comply with UDAAP in the provision
of services to Lender under this Loan Origination Agreement and to prohibit
Servicer’s personnel from engaging in unfair, deceptive and abusive act or
practices as it relates to Borrowers. In accordance therewith, Servicer agrees
to provide or make available to Lender, upon reasonable request:
(a) a certification that Servicer’s direct customer-facing personnel, as well as
compliance and training personnel, have completed UDAAP training;
(b) a certification that Servicer’s direct customer-facing personnel’s, as well
as compliance and training personnel’s, contact with Borrowers is subject to
quality assurance review to ensure compliance with UDAAP;
(c) upon Lender’s request: (1) Servicer’s Complaint tracking procedures; and (2)
the results of the Complaint tracking procedures;
(d) documentation of tracking and monitoring of exceptions to Servicer’s
Complaint tracking procedures, policies and processes, and documentation of
corrective actions taken by Servicer if high levels of exceptions are made, as
reasonably determined by Lender;
(e) documentation of follow-up actions performed by Servicer to ensure the
recommended corrective actions are implemented;
(f) subject to Servicer’s customary retention policies, access to recordings of
customer support calls made to or received from Borrowers; and
(g) all material marketing and advertising materials prepared or used by
Servicer, including promotional materials and marketing scripts including, but
not limited to, ensuring representations and statements in such materials are
factually supported in compliance with all UDAAP requirements, including but not
limited to, ensuring materials have a reasonable factual basis for all
representations.
(b) Covenants of Lender. Lender covenants that it will provide Servicer with any
reasonably requested information necessary to enable Servicer to determine
Lender’s compliance with Section 4.02(f) of this Loan Origination Agreement.
21

--------------------------------------------------------------------------------



Section 5.02 Marketing Matters. Any marketing materials used by Servicer to
promote the GreenSky® Program will comply with applicable Law. Lender may
publicize its involvement with the GreenSky® Program consistent with the
GreenSky® Program guidelines and subject to Servicer’s prior written consent,
which consent will not be unreasonably withheld or delayed. Lender shall retain
full control over the use of Lender’s name and trademarks, although Servicer
shall be entitled to use Lender’s name in connection with servicing the Loans to
the extent contemplated by the Servicing Agreement. Servicer agrees to make such
marketing materials available to Lender, upon Lender’s reasonable request, for
Lender’s review. The Servicer and Lender agree that “in-store” marketing of the
GreenSky® Program available to customers of a given Program Merchant shall not
include the name or trademarks of the Lender.
Section 5.03 Inspections. Lender may individually or via a third party audit
Servicer for compliance with the terms of this Agreement. Servicer agrees to
make available its facilities, personnel and records when reasonably requested
by Lender: (i) on a quarterly basis to enable Lender or its auditors to perform
agreed upon audit procedures on Servicer’s accounting, information technology,
Loan origination, loan servicing and collection policies and operations and (ii)
on a quarterly basis to permit statistical sampling to confirm the satisfaction
of the Underwriting Criteria and the performance of the Loans. Servicer agrees
to respond to Lender in writing within 30 days of its receipt of written notice
of any deficiencies identified during these audits or otherwise, and, in the
event that Servicer does not correct any deficiencies material to the Loans
taken as a whole identified during these audits within 30 days of Servicer’s
response to Lender, then it shall be deemed to be a “Noncompliance Event.”
Lender’s failure to exercise its right to audit Servicer or request corrections
pursuant to this Section shall not act as a waiver of any of its rights or
remedies under this Loan Origination Agreement. Each Party shall make available
its facilities, personnel and records with regard to the matters relating the
Loans for examination or audit when requested by a Governmental Authority.
Section 5.04 Merchant Referral. [*****]
Section 5.05 Technology License. In furtherance of the activities contemplated
by this Loan Origination Agreement, Servicer grants Lender a non-exclusive,
nontransferable, nonsublicensable, revocable license to use, or for Servicer on
Lender’s behalf to use, Servicer’s GreenSky® Program technology platform and the
trademarks, logos, program names and other intellectual property rights
developed by or for Servicer in connection with the GreenSky® Program or
otherwise made available to Lender by Servicer or a Program Merchant in
connection with Lender’s participation therein (the “Licensed Technology”)
during the term of this Loan Origination Agreement solely for the purposes of,
and in connection with, Lender’s participation in the GreenSky® Program. Lender
acknowledges and agrees that Servicer will remain the sole and exclusive owner
of all right, title and interest in and to the Licensed Technology (including
any and all modifications or derivative works thereof) and all intellectual
property rights relating thereto, and Lender does not and will not have or
acquire any ownership interest in the Licensed Technology (or any modifications
or derivative works thereof) or any intellectual property rights relating
thereto under or in connection with this Loan Origination Agreement.


22

--------------------------------------------------------------------------------



ARTICLE VI
TERM, TERMINATION AND PURCHASE
Section 6.01 Term. The term of the Original Loan Origination Agreement commenced
as of the effective date of the Original Loan Origination Agreement. The term of
this Loan Origination Agreement shall commence as of the Effective Date and
shall continue until February 21, 2021, provided that such expiration date shall
be extended automatically for additional one year periods without further action
by the Parties, unless not less than 90 days prior to the expiration date in
effect, either party gives the other party written notice of nonrenewal.
Section 6.02 Performance Termination. Lender may terminate this Loan Origination
Agreement upon 90 days prior written notice to Servicer if (i) Servicer is in
Default under the Servicing Agreement or (ii) the Performance Threshold is
greater than [*****].00% (each a “Performance Termination Event”). If such
Performance Termination Event is not cured within 30 days after Servicer
receives notice of the Performance Termination Event, this Loan Origination
Agreement will be terminated, although Lender shall continue to be obligated to
fund all approved but unfunded Loans that conform to the Credit Policy as of the
day prior to the termination date set forth in the notice of the Performance
Termination Event. Notwithstanding the foregoing, in the event of the limited
circumstances described in Sections 2.01(a)(iii), 6.03, 6.04 and 6.05, the
provisions of Section 2.01(a)(iii), 6.03, 6.04 or 6.05 (as applicable),
including the notice and cure periods contemplated therein, shall apply.
Section 6.03 Noncompliance Termination. In the event that Servicer does not
remedy a Noncompliance Event as required by Section 5.03, Lender shall be
entitled to terminate this Loan Origination Agreement upon 10 days prior written
notice. Notwithstanding the foregoing, Lender shall continue to be obligated to
fund all unfunded Loans that conform to the Credit Policy approved as of the day
prior to the termination date set forth in the notice of the Noncompliance
Event.
Section 6.04 Dissolution Termination. If Servicer voluntarily goes into
liquidation or consents to the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceeding of or relating to Servicer or of or relating
to all or substantially all its property, or a decree or order of a court or
agency or supervisory authority having jurisdiction in the premises for the
appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceeding, or for the winding-up or liquidation of its affairs, shall have been
entered against Servicer, or Servicer shall admit in writing its inability to
pay its debts generally as they become due, file a petition to take advantage of
any applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations (such
voluntary liquidation, appointment, entering of such decree, admission, filing,
making or suspension, a “Dissolution Event”), Lender shall have the right, at
Lender’s sole option upon or following the date of any such Dissolution Event,
to terminate this Loan Origination Agreement by written notice to Servicer, and,
thereupon, Lender shall have no further duties or obligations to fund Loans.
Servicer shall promptly give notice to Lender of any Dissolution Event.
Notwithstanding the foregoing, Lender shall continue to be obligated to fund
23

--------------------------------------------------------------------------------



all approved but unfunded Loans that conform to the Credit Policy as of the day
prior to the termination date set forth in the notice of the Dissolution Event
until such time as all such Loans have been funded.
Section 6.05 Regulatory Termination Event. Lender may, upon 90 days prior
written notice to Servicer (or such shorter time period as is required by a
Governmental Authority or by applicable Law), terminate this Loan Origination
Agreement (a) in whole or in part as may be required to meet the requirements of
a Governmental Authority, if Lender receives written notification from a
Governmental Authority indicating that the relationship created between Lender
and Servicer by this Loan Origination Agreement and/or the Servicing Agreement
breaches, violates, contravenes or conflicts with any Law, Order, or Permit
applicable to Lender in any material respect, (b) consistent with regulatory
guidance obtained or derived by Lender in good faith from a Governmental
Authority with jurisdiction over financial institutions; (c) in whole or in
part, as applicable, if as a result of such Loan Origination Agreement or the
Loans contemplated hereby, Lender is subject to unduly burdensome regulatory
restrictions or (d) in part with respect to any Program Agreement, if Lender
receives written notification from a Governmental Authority indicating that such
Program Agreement breaches, violates, contravenes or conflicts with any
applicable Law, Order, or Permit in any material respect (any such event, a
“Regulatory Termination Event”), in each case subject to the right of Servicer
to cure such breach, violation, contravention, conflict or restriction within 30
days after Servicer receives notice of the Regulatory Termination Event, to the
extent that Lender reasonably believes such Regulatory Termination Event is
curable by Servicer. In the event of a termination, Lender shall continue to be
obligated to fund all unfunded Loans that conform to the Credit Policy approved
on or before the day prior to the termination date set forth in the notice of
the Regulatory Termination Event unless otherwise prohibited from doing so by
the Governmental Authority. In the event Lender receives a binding and valid
cease and desist order or other Order from a Governmental Authority preventing
it from lawfully funding and originating Loans under this Loan Origination
Agreement, the cure periods set forth above in this Section 6.05 will not apply,
and Lender may immediately cease its originating and funding Loans under this
Loan Origination Agreement.
Section 6.06 Optional Purchase. To maintain the consistency and continuity of
the GreenSky® Program, if at any time this Loan Origination Agreement expires or
is terminated by Lender for any reason, Servicer may purchase all, but not less
than all, of the receivables attendant to the Loans (or arrange for the purchase
of the receivables by a third party) from Lender, free and clear of all Liens,
for an amount [*****]. Servicer may exercise this optional purchase at any time
up to 90 days after the expiration or termination date, as applicable, by
delivery of the purchase price to Lender; otherwise, such optional purchase
right shall expire as of the 91st day after the expiration or termination date.
Notwithstanding any optional purchase of receivables by Servicer, Lender will
remain the lender of record, and continue to own, any such Loans, unless the
Loans are assigned to another lender in the GreenSky® Program.






24

--------------------------------------------------------------------------------



ARTICLE VII
MISCELLANEOUS PROVISIONS
Section 7.01 Amendment. This Loan Origination Agreement may not be modified or
amended except by a writing executed by both Parties hereto.
Section 7.02 Governing Law. THIS LOAN ORIGINATION AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
Section 7.03 Notices. All demands, notices and communications hereunder shall be
in writing and shall be deemed to have been duly given when actually delivered
by a nationally recognized overnight courier or, if rejected by the addressee,
when so rejected, or, if mailed, when deposited in the United States mail, as
first class, certified or registered mail postage prepaid, directed to the
address shown below, or via pdf format or via email upon, in each case,
electronic confirmation of receipt thereof by the other Party, as follows:
If to Servicer: GreenSky, LLC
5565 Glenridge Connector, Suite 700
Atlanta, Georgia 30342
Attention: President
With copy to: GreenSky, LLC
5565 Glenridge Connector, Suite 700
Atlanta, Georgia 30342
Attention: Chief Legal Officer
If to Lender: Fifth Third Bank, National Association
38 Fountain Square Plaza, MD 10904F
Cincinnati, Ohio 45263
Attention: Ben Hoffman
Either Party shall have the right to change its notice address to another
address within the continental United States of America upon providing notice to
the other Party.
Section 7.04 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Loan Origination Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions,
or terms shall be deemed severable from the remaining covenants, agreements,
provisions, and terms of this Loan Origination Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Loan
Origination Agreement.
Section 7.05 Assignment. This Loan Origination Agreement is binding upon the
Parties and their successors and assigns. Either Party may assign this Loan
Origination
25

--------------------------------------------------------------------------------



Agreement or delegate part or all of its rights or obligations hereunder to a
financially responsible Affiliate. In addition, Lender may sell, assign, convey
or grant a security interest in all or part of the Loans made by it to any
Person without limitation or restriction provided that any Person that acquires
any interest therein agrees to be bound by the terms of this Loan Origination
Agreement, and either Party may assign its interest hereunder as part of the
sale of all or substantially all of its assets or business. Otherwise, neither
Party can assign this Loan Origination Agreement or any of its rights or
obligations hereunder without the prior written consent of the other Party,
which may be withheld. Any purported assignment to a Person, without such prior
written consent shall be void.
Section 7.06 Further Assurances. Servicer and Lender agree to do and perform,
from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other Party more fully to
effect the purposes of this Loan Origination Agreement, including, without
limitation, the authorization or execution of any financing statements or
amendments thereto or equivalent documents relating to the Loans for filing
under the provisions of the UCC or other law of any applicable jurisdiction and
to provide prompt notification to the other Party of any change in the name or
the type or jurisdiction of organization of such Party.
Section 7.07 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of Servicer or Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.
Section 7.08 Counterparts. This Loan Origination Agreement may be executed in
two or more counterparts (and by different Parties on separate counterparts),
each of which shall be an original, but all of which together shall constitute
one and the same instrument.
Section 7.09 Binding; Third-Party Beneficiaries. This Loan Origination Agreement
will inure to the benefit of and is binding upon the Parties hereto and their
respective successors and permitted assigns. There are no intended third-party
beneficiaries of this Loan Origination Agreement.
Section 7.10 Merger and Integration. This Loan Origination Agreement amends,
restates and supersedes the Original Loan Origination Agreement and, except as
specifically stated otherwise herein, this Loan Origination Agreement, and the
schedules hereto and the Joinder Agreement, set forth the entire understanding
of the Parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Loan Origination
Agreement. Notwithstanding the foregoing, (a) the Addendum to Loan Origination
Agreement and Servicing Agreement – Risk Management Service Standards entered
into as of April 30, 2018 by the Parties remains in full force and effect and is
hereby deemed to be made a part of this Loan Origination Agreement, (b) the
Joinder Agreement entered into as of August 6, 2018 among the Parties, Regions
Bank and the other Persons from time to time party thereto remains in full force
and effect, and (c) the Purchase and Sale Agreement related to Lender’s
acquisition
26

--------------------------------------------------------------------------------



of the 2017 Acquired Loans and the Purchase and Sale Agreement related to
Lender’s acquisition of the June 2018 Acquired Loans remain in full force and
effect.
Section 7.11 Headings. The headings are for purposes of reference only and shall
not otherwise affect the meaning or interpretation of any provision hereof.
Section 7.12 Survival. All representations, warranties and agreements contained
in this Loan Origination Agreement shall remain operative and in full force and
effect and shall survive the termination of this Loan Origination Agreement. In
addition, the termination or expiration of this Loan Origination Agreement shall
not affect the rights of either Party to recover for breaches occurring prior
thereto or with respect to provisions of this Loan Origination Agreement that by
their terms continue after termination.
Section 7.13 Arbitration; Jury Trial. If there shall be any dispute arising out
of or in any way relating to this Loan Origination Agreement, the contemplated
transactions, any document referred to or incorporated herein by reference or
centrally related to the subject matter hereof, or the subject matter of any of
the same, the Parties covenant and agree as follows:
(a) The Parties shall first use their reasonable best efforts to resolve such
dispute among themselves, with or without mediation.
(b) Thereafter, if the dispute is not resolved, then either Party may request in
writing that the Parties resolve the conflict by either mediation or binding
arbitration. If the Parties cannot agree to submit to either mediation or
binding arbitration, either Party may take any legal or equitable action
available under Georgia law, and the Parties agree that all actions or
proceedings arising in connection with or related to this Loan Origination
Agreement shall be tried and determined only in the state or federal courts
located in Atlanta, Georgia.
(c) TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH OF THE PARTIES WAIVES ANY
RIGHTS THAT IT MAY HAVE TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER ARISING OUT OF THIS LOAN
ORIGINATION AGREEMENT. Each Party acknowledges that it has been represented by
legal counsel of its own choosing and has been advised of the intent, scope and
effect of this Section 7.13 and has voluntarily entered into this Loan
Origination Agreement and this Section 7.13.
Section 7.14 Confidential Information. Each Party agrees to maintain the
confidentiality of the Confidential Information that it receives from the other
party, provided that nothing herein shall limit the ability of a Party to
disclose such information to a subsidiary, parent, investor, or subcontractor,
provided such recipient is subject to the foregoing confidentiality obligation.
In addition, notwithstanding the foregoing, Lender shall at all times be
entitled to disclose Confidential Information to Governmental Authorities,
Servicer shall at all times be entitled to disclose aggregated performance data
and other information that does not by its nature identify an individual
Borrower or identify groups of Loans as funded by Lender, and both Parties shall
be entitled to disclose Confidential Information to their auditors, attorneys
and other professionals who are under a general duty of confidentiality, and
both parties may make such disclosures regarding this Loan Origination Agreement
and the terms hereof in their
27

--------------------------------------------------------------------------------



respective Securities and Exchange Commission filings (including filing a copy
of this Agreement as an exhibit to such filings) to the extent such party
determines such disclosures are reasonably necessary.
[Remainder of the page intentionally left blank, Signature Page follows]












































28

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Servicer and Lender have caused this Amended and Restated
Loan Origination Agreement to be duly executed by their respective officers as
of the day and year first above written.
GREENSKY, LLC


By: /s/ Timothy D. Kaliban
Name: Timothy D. Kaliban
Title: President


FIFTH THIRD BANK,
NATIONAL ASSOCIATION


By: /s/ Tim Spence
Name: Tim Spence
Title: Head of Consumer Banking


By: /s/ Fritz Hollmeyer
Name: Fritz Hollmeyer
Title:


By: /s/ Bryan Preston
Name: Bryan Preston
Title: Senior Vice President, Finance


















29

--------------------------------------------------------------------------------



EXHIBIT INDEX


Schedule A – Underwriting Criteria
Schedule B – Insurance Requirements
Schedule C – Form of Loan Agreement
Schedule D – [*****]
Schedule 2.04 – Jurisdictions
Schedule 5.01 – [*****]









































